1

2

3
     40 E. Rio Salado Parkway, Suite 425
     Tempe, AZ 85281
4
     Telephone: (480) 733-6800
     Fax: (877) 715-7366
5
     efile.dockets@davismiles.com
6    Pernell W. McGuire – SBN 015909
     M. Preston Gardner – SBN 029868
7    Attorneys for Debtor

8                              IN THE UNITED STATES BANKRUPTCY COURT
9                                   FOR THE DISTRICT OF ARIZONA
10
     In re:                                           Chapter 11
11
     EVEN STEVENS SANDWICHES, LLC,                    Case No.: 2:19-bk-03236-DPC
12
     et al.                                           (Jointly Administered)
13
                                           Debtors.
14                                                    AMENDED OBJECTION TO PROOF
     This filing applies to:
15                                                    OF CLAIM NO. 92 FILED BY JOHN
        All Debtors                                   PAUL BLAKELY
16
        Specified Debtors
17

18
     Even Stevens Sandwiches, LLC

19            Even Stevens Sandwiches, LLC (the “Debtor”), by and through undersigned counsel,
20
     hereby files this amended objection to Proof of Claim No. 92 (the “Objection”) filed by
21
     John Paul Blakely (the “Claimant”), and asserts that the secured treatment of Claimant
22

23
     should be denied and that the total claim should be reduced to $2,000.00. The basis for this

24   objection is that the claim of Claimant is not enforceable against the Debtor or its property
25
     under any agreement or applicable law. See 11 U.S.C. § 502(b)(1). In support of this
26
     Objection, the Debtor respectfully represents as follows:
27

28                                                                                                   1

Case 2:19-bk-03236-DPC             Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24      Desc
                                    Main Document    Page 1 of 7
1    I.     JURISDICTION AND VENUE
2
            1.     On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
3
     in this Court for relief under Chapter 11 of the Bankruptcy Code.
4

5           2.     This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157
6
     and 1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2).
7
            3.     Venue for the Debtor’s Chapter 11 cases is proper in this District under 28
8

9
     U.S.C. §§ 1408(1) and (2) and 1409.

10          4.     No trustee or examiner has been appointed in this case, though an official
11
     committee of unsecured creditors has been established.
12
     II.    FACTUAL BACKGROUND
13

14          5.     On June 25, 2019, the Claimant filed Proof of Claim No. 92 (the “POC”),
15
     asserting the amount of $102,000.00 as a secured claim.
16
            6.     The POC described the property securing the claim as “see attached” and
17

18   described the basis for perfection as “see attached.”

19          7.     Attached to the POC was an unexecuted copy of a Secured Convertible
20
     Promissory Note dated January 30, 2019 between the Debtor and Claimant (the “Note”) in
21
     the amount of $100,000.00 and an unexecuted Security Agreement, which described the
22

23   collateral as “all assets of the [Debtor], tangible and intangible.”
24
            8.     On information and belief, the Claimant loaned $100,000.00 to a different
25
     Steve Down-related company, Financially Fit, LLC, and the Debtor did not receive any
26

27

28                                                                                                2

Case 2:19-bk-03236-DPC        Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24          Desc
                               Main Document    Page 2 of 7
1    portion of the funds. Although the Debtor provided the Note and Security Agreement to
2
     Claimant in January 2019, the Claimant refused to sign the documents as evidenced by the
3
     emails attached to the POC.
4

5           9.     On March 15, 2019, the law firm of Freeman Lovell, PLLC, as agent for
6
     multiple lienholders, including the Claimant, filed a UCC-1 financing statement with the
7
     Office of the Secretary of the State of Utah as UCC filing #562707201940 (the “Freeman
8

9
     Lovell UCC Filing”), providing “Even Stevens Sandwiches, LLC” as the name of the debtor

10   and describing the collateral as “all assets of the debtor, tangible and intangible.” A Record
11
     of Filing related to the Freeman Lovell UCC Filing was attached to the POC.
12
     III.   LEGAL ARGUMENT
13

14          First, Claimant failed to properly perfect his security interest. The Utah Code
15
     adopted the Revised Article 9 of the Uniform Commercial Code (“UCC”) effective July 1,
16
     2001. Simms v. Oklahoma ex rel. Dep't of Mental Health and Substance Abuse Servs., 165
17

18   F.3d 1321, 1326 (10th Cir. 1999). When interpreting the UCC, the Court is required to look

19   at the plain language of that statute as a starting point. Schusterman v. United States, 63
20
     F.3d 986, 989 (10th Cir. 1995) (citing United States v. Ron Pair Enterprises, Inc., 489 U.S.
21
     235, 241 (1989)). In discerning the plain language, the Court should assume that words will
22

23   be interpreted as taking their “ordinary, contemporary, common meaning.” Pioneer Inv.
24
     Services Co. v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 388 (1993) (citing
25
     Perrin v. United States, 444 U.S. 37, 42 (1979)).
26

27

28                                                                                                  3

Case 2:19-bk-03236-DPC        Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24            Desc
                               Main Document    Page 3 of 7
1           Subsection (1) of § 70A-9a-108 of the UCC—entitled “Sufficiency of
2
     Description”—states that:
3
                   Except as otherwise provided in Subsections (3), (4), and (5), a description of
4
                   personal or real property is sufficient, whether or not it is specific, if it
5
                   reasonably identifies what is described.
6

7
     Utah Code Ann. § 70A-9a-108(1). Subsection (3), however, states that:

8                  A description of collateral as “all the debtor’s assets” or “all the debtor’s
9                  personal property” or using words of similar import does not reasonably
10                 identify the collateral.
11
     Utah Code Ann. § 70A-9a-108(3) (emphasis added). These super-generic descriptions
12
     could represent virtually anything owned by a debtor, and therefore they do not reasonably
13

14   identify what interest the creditor may have. See Gulf Forge Co. v. Ellwood Quality Steels

15   Co., 202 B.R. 238, 241 (S.D. Tex. 1996); World Wide Tracers, Inc. v. Metropolitan
16
     Protection, Inc., 373 N.W.2d 839, 842 (Minn. App. 1985) (holding that the phrase “all
17
     property” does not describe by item or type, and is therefore insufficient to perfect a security
18

19   interest), aff’d 384 N.W.2d 442 (Minn. 1986); In re Fuqua, 461 F.2d 1186, 1188 (10th Cir.
20
     1972) (holding that the phrase “all personal property” is not an acceptable description);
21
     Mogul Enterprises, Inc. v. Commercial Credit Business Loans, Inc., 92 N.M. 215, 585 P.2d
22

23   1096, 1098 (1978) (“[A]ll-inclusive, vague language such as [all assets] . . . is not sufficient

24   to perfect a security interest.”); In re E.P.G. Computer Services Inc., 20 U.C.C. Rep. Serv.
25
     1084, 1976 WL 23711 (S.D.N.Y. 1976) (“If the defendant’s description of collateral [all
26

27

28                                                                                                   4

Case 2:19-bk-03236-DPC        Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24                Desc
                               Main Document    Page 4 of 7
1    present and future assets of debtor] were acceptable, it would clearly frustrate the spirit of
2
     the statute.”).
3
            In this case, the Claimant failed to attach executed copies of the Note and Security
4

5    agreement to the POC. Moreover, the Freeman Lovell UCC Filing’s description of “all
6
     assets of the debtor, tangible and intangible” is overbroad and super-generic. It was
7
     insufficient, therefore, to perfect the security interest of Claimant asserted in the POC. As a
8

9
     result, the secured claim asserted in the POC should be denied.

10          In addition, the allowed amount of the claim should be reduced to no more than
11
     $2,000.00 because the Claimant did not loan $100,000.00 to the Debtor. Claimant loaned
12
     $100,000.00 to a different Steve Down-related company, Financially Fit, LLC, and the
13

14   Debtor did not receive any portion of the funds. Although the Debtor provided a Note and
15
     Security Agreement to Claimant in January 2019, the Claimant refused to sign the
16
     documents as evidenced by the unexecuted documents and explanatory emails attached to
17

18   the POC. Accordingly, the allowed amount of the POC must be reduced to $2,000.00 and

19   the remaining portion disallowed.
20
            WHEREFORE, the Debtor requests an Order sustaining its objection to the POC,
21
     denying the secured treatment of the claim and providing for an allowed claim of no more than
22

23   $2,000.00, and for such further relief as the Court deems just and appropriate.
24
     \\\
25
     \\\
26

27

28                                                                                                    5

Case 2:19-bk-03236-DPC        Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24             Desc
                               Main Document    Page 5 of 7
1        RESPECTFULLY SUBMITTED this 5th day of November, 2019.
2
                                       DAVIS MILES MCGUIRE GARDNER, PLLC
3

4
                                 By:   /s/ M. Preston Gardner
5                                      M. Preston Gardner
                                       Pernell W. McGuire
6
                                       Attorneys for Debtor
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                 6

Case 2:19-bk-03236-DPC   Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24   Desc
                          Main Document    Page 6 of 7
1                                    CERTIFICATE OF SERVICE
2
     I certify that on November 5, 2019, I electronically filed the foregoing AMENDED
3    OBJECTION TO PROOF OF CLAIM 92 FILED BY JOHN PAUL BLAKELY with
     the Clerk of the Court for the United States Bankruptcy Court by using the CM/ECF system.
4

5    I further certify that parties of record in this case who either are registered CM/ECF users,
     or who have registered for electronic notice, or who have consented in writing to electronic
6
     service, will be served through the CM/ECF system.
7
     I further certify that some of the parties of record in this case have not consented to
8    electronic service. I have caused a copy of the foregoing document to be placed in the U.S.
9
     Mail, First Class, postage-prepaid to:

10   John Paul Blakely
     8553 N. Beach Street #112
11
     Keller, TX 76244
12
     Official Committee of Unsecured Creditors
13   c/o Snell & Wilmer L.L.P.
     Attn: Emily G. Wagner
14
     One Arizona Center
15   400 E. Van Buren St., Ste 1900
     Phoenix, AZ 85004-2202
16
     U.S. TRUSTEE
17
     OFFICE OF THE U.S. TRUSTEE
18
     230 NORTH FIRST AVENUE
     SUITE 204
19   PHOENIX, AZ 85003
20

21
     By:    /s/ Marykay Lipari
            Marykay Lipari
22

23

24

25

26

27

28                                                                                                   7

Case 2:19-bk-03236-DPC           Doc 218 Filed 11/05/19 Entered 11/05/19 14:47:24        Desc
                                  Main Document    Page 7 of 7
